836 F.2d 545Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Leonard BELL, Plaintiff-Appellant,v.Robert E. ENGLISH, Librarian, D. Graham, Assistant Warden ofBrunswick Correctional Center, Defendants-Appellees.
No. 87-7355.
United States Court of Appeals, Fourth Circuit.
Submitted Nov. 23, 1987.Decided Dec. 23, 1987.

Leonard Bell, appellant pro se.
Before K.K. HALL and ERVIN, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Leonard Bell, a Virginia inmate, appeals the dismissal of this 42 U.S.C. Sec. 1983 complaint as frivolous under 28 U.S.C. Sec. 1915(d).  Bell alleged that he was racially discriminated against because he was required to strip the prison law library floors while white inmates were not so required and were given office work instead.


2
We find that the dismissal was premature.  The complaint states a racial discrimination claim, see Henry v. Van Cleve, 469 F.2d 687 (5th Cir.1972), and is not legally frivolous, see Boyce v. Alizaduh, 595 F.2d 948 (4th Cir.1979).  Accordingly, we remand this case for further development.  We dispense with oral argument because the dispositive issues recently have been decided authoritatively.


3
VACATED AND REMANDED.